Title: To Alexander Hamilton from Adam Hoops, 28 February 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Fort Jay 28th. Feby 1799
          
          Col Stevens has submitted to my perusal a letter he lately received from the accountant of the department of War from which it appears that Col Stevens is subjected to difficulty in the settlement of his account for the want of certain formalities relative to the  overalls  he furnished the Troops in Garrison here & at West point—Mr. Simmons States that  these being   ascertained to be conformable to pattern will be satisfactory But this is impossible for they were not Conformable to pattern—neither as to Cloth or making—none of the usual kind of Cloth was to be had Therefore a different kind was procured, and they were made so as to fit the men which have not been the case heretofore—our men were shivering in Linen overalls in the month of November Col Stevens Voluntarily offered to furnish woolen ones at whatever the Contract price might be at Philadelphia—He accordingly (after having received a letter from the Secretary of war on the subject an extract from which Mr Simmons sends to Col Stevens) with the personal assistance of Capt. Henry purchased such Cloth as was to be had which was made up as speedily as possible by the Company Taylors for the men of Capts Cochran & Henrys  Compys Col Stevens giving to the Taylors the difference between the price of the Cloth & the Contract Price—Col Stevens had no Satisfaction whatever for his trouble except that which he derived from relieving some of the Troops of the United States from a disgraceful and distressing Situation by his assistance (voluntarily offered & promptly given) they have been enabled to do duty during the present winter—without it they must have kept their barracks or have been exposed to become Subjects for the hospital—this is litterally the fact, and it will certainly be considered  as an equivalent for what is called an inspection which from the bad quality and uncouth make of many articles of Clothing delivered to the troops may well be regarded as a mere formality Inclosed are the Certificates of Captains Cochran and Henry—They express the Sentiments of Gentlemen who have witnessed the friendly efforts of Col Stevens on other occasions as well as this  wherein the public interest has been concerned. indeed no man of Candor who has known Col Stevens in his military agency for some months past as well as we have can refrain from saying (if he says any thing on the Subject) that the Colonel has uniformly manifested a Friendship for the service
          Will you permit me Sir to mention a mistake which it is said has been made (in the publication of the Secretary of war) relative to the uniform of the artillery and to suggest that a true understanding of this subject would prevent a divission of opinion among  and a good deal of embarrassment to the officers of the Corps.
          I am Sir with high Respect Yr Mo Ob Sevt
          
            A Hoops Mt
          
          
            PS It is  proper to  mention that the Cloth for the Troops at west point was sent to West point & made up there, whatever  deficiency may have arisen  Col Stevens makes good
          
          General Hamilton
        